Citation Nr: 1040991	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right leg disability, 
to include as secondary to the residuals of right ankle abrasion.

2.	Entitlement to service connection for a right knee disability, 
to include as secondary to the residuals of right ankle abrasion.

3.	Entitlement to service connection for a right hip disability, 
to include as secondary to the residuals of right ankle abrasion.

4.	Entitlement to service connection for a low back disability, 
to include as secondary to the residuals of right ankle abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran's claims were previously denied in March 1998.  In 
December 2003, the RO denied reopening the Veteran's claims for 
lack of new and material evidence.  

In May 2007, the Board reopened the Veteran's claims and remanded 
this case to the RO for additional development and adjudication 
on the merits.  The RO issued a supplemental statement of the 
case in March 2008.  The Board subsequently remanded the case in 
February 2009 for adjudication on the merits.  

The appeal is REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

In May 2007, the Board reopened the Veteran's claims and remanded 
this case to the RO for additional development and adjudication 
on the merits.  The Appeals Management Center (AMC) issued a 
supplemental statement of the case in March 2008, however, did 
not adjudicate the merits of the claim, but instead continued its 
decision that new and material evidence was not submitted.  The 
Board subsequently remanded the case in February 2009 for 
adjudication on the merits.  The AMC, however, failed to comply 
with the Board's instruction to adjudicate the Veteran's claims 
on the merits.  Instead, the case was sent to the VA Medical 
Center for an opinion and returned to the Board.  

As the Board previously reopened the Veteran's claims, and the 
claims have not yet been adjudicated by the Agency of Original 
Jurisdiction on the merits, the AMC must be given the opportunity 
to consider these issues in the first instance to ensure that the 
Veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384, 392-93 (1993).  

The Board is obligated by law to ensure that the RO or AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

As the Boards reopened the Veteran's claims and ordered the RO or 
AMC to adjudicate the Veteran's claims on the merits, the Board 
must remand again to ensure compliance with the remand.  Id.  

Accordingly, the case is REMANDED for the following action:

The AMC should adjudicate the claims on the 
merits.  If any benefit sought remains 
denied, the AMC should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


